In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeals are from (1) a fact-finding order of the Family Court, Queens County (Hunt, J.), dated June 23, 2005, finding that the appellant committed an act, which, if committed by an adult, would have constituted the crime of grand larceny in the fourth degree, upon her admission, and (2) an order of disposition of the same court (Lubow, J.) dated July 29, 2005, which, upon the fact-finding order, adjudged her to be a juvenile delinquent and placed her with the Office of Children and Family Services for a period of 18 months.
*991Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as that order was superseded by the order of disposition; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]; see also Matter of N. Children, 169 AD2d 834 [1991]; Matter of H. Children, 169 AD2d 833 [1991]). Crane, J.P., Goldstein, Luciano and Dillon, JJ., concur.